— Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered March 9,1981, upon a verdict convicting defendant of the crime of criminal possession of stolen property in the second degree. As a result of an incident which occurred at approximately 5:00 a.m. on June 1, 1980 at 35 Hunting Road in the Town of Colonie, Albany County, wherein defendant and one Michael Lanahan allegedly possessed stolen property consisting of, inter alia, $50 in United States currency, $1,050 in traveler’s checks and a credit card, defendant and Lanahan were indicted on two counts of criminal possession of stolen property in the second degree (Penal Law, § 165.45, subds 1, 2). The second count was later dismissed, but defendant was found guilty of the first count (Penal Law, § 165.45, subd 1) and sentenced, as a second felony offender, to an indeterminate term of imprisonment of two to four years. The instant appeal followed. We hold that the challenged judgment should be affirmed. For the reasons stated in our decision on the appeal of the codefendant herein, we find without merit defendant’s arguments that the court erred in denying his suppression motion and in charging the jury as to the value of the allegedly stolen traveler’s checks (see People v Lanahan, 89 AD2d 629). Similarly, the guilty verdict was amply supported by the evidence and the court did not abuse its discretion in denying the defendant’s motion for a severance, particularly where no statement of codefendant Lanahan inculpating defendant was received into evidence (cf. People v Jackson, 22 NY2d 446; see, also, People v Bornholdt, 33 NY2d 75, cert den sub nom. Victory v New York, 416 US 905). Judgment affirmed. Main, J. P., Casey, Yesawich, Jr., Weiss and Levine, JJ., concur.